Citation Nr: 0719276	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  96-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease (DDD).  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU)  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Waco, Texas, and 
Columbia, South Carolina.  A February 1996 rating decision 
denied the veteran entitlement to service connection for 
fibromyalgia and denied an increased evaluation for his 
service-connected back disability.  A July 1998 rating 
decision denied the veteran entitlement to a TDIU.  

Review of the record reflects that the case has been remanded 
for evidentiary development on numerous occasions.  Most 
recently, in April 2005, the issues of an increased rating 
for the veteran's service-connected low back disorder and 
entitlement to a TDIU were remanded for development, to 
include a contemporaneous neurological examination.  

Also in the April 2005 Board decision, service connection was 
denied for fibromyalgia on a direct and secondary basis.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a February 2006 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
for Remand.  The Board's decision was vacated and the 
veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded so that an attempt could be made 
to obtain additional VA medical records from the early 1970s.  
This remand was accomplished in August 2006.  

The case has now been returned to the Board and is ready for 
additional appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain 
with DDD, rated as 20 percent disabling.

2.  The veteran's fibromyalgia is not of service origin and 
is not causally related to the veteran's service-connected 
lumbosacral strain with DDD.

3.  The veteran's service-connected lumbosacral strain with 
DDD is manifested by pain, limitation of flexion motion to 45 
degrees, but with no additional limitation following 
repetitive use.  There is mid lumbar tenderness.  Recent 
neurological examination reflects mild osteoarthritis with 
significant lumbar pain with no neurologic basis.  The 
examiner opined that fibromyalgia was likely the best 
explanation for his complaints.  Incapacitating episodes, 
ankylosis, or forward flexion of the thoracolumbar spine of 
30 degrees or less as a result of the service-connected 
lumbar strain with DDD is not shown.  

4.  The veteran's only service-connected disorder is his low 
back disorder, rated as 20 percent disabling.  

5.  The veteran has two years of college education and last 
worked in late 1995 as a computer specialist.  

6.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran's fibromyalgia was not incurred in or 
aggravated by service nor is it proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
strain with DDD are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.27, 4.71a, DC 5292 (2002), effective prior to 
September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5237 
(2006), effective September 26, 2003.

3.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 4.16(a)(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  
 
The RO provided the veteran with VCA letters in June 2001, 
May 2003, February 2004, April 2004, and April 2005.  These 
letters notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in  letters dated in 
March 2006 and September 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  Also considered were records used by the 
Social Security Administration (SSA) in awarding the veteran 
disability insurance benefits.  It is noted that additional 
effort was made recently to obtain VA records from the 1970s, 
but without success.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

Numerous VA examinations have been conducted that address the 
etiology of current low back complaints.  Additionally, the 
Board obtained an opinion from a VA examiner regarding the 
etiology of the veteran's fibromyalgia.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

Service medical records show that the veteran was evaluated 
and treated in August and September 1962 for pain and 
discomfort "in side" diagnostically attributed to myositis.  
His complaints were treated conservatively with heat and 
light duty and he was prescribed medication to include 
Darvon.  On December 17, 1963, he was seen at a treatment 
facility via ambulance with low back pain of approximately 
two weeks' duration. On physical examination he was able to 
stand, walk slowly, and touch knees with reversal of lumbar 
curve without extreme pain on all movements.  Subsequent 
evaluation of the veteran on December 18, 1963, noted that 
his complaints were localized to pain in the right kidney 
area with difficulty in urination and the veteran was 
hospitalized for observation.  At hospital discharge on 
December 20, 1963, suspect pyelonephritis was diagnosed.

The veteran was hospitalized in April 1966 for complaints of 
back pain, which reportedly developed while he was working on 
a launch facility approximately two weeks prior to his 
admission when he was working with sheets of plywood during a 
windstorm.  Physical examination of the veteran's back on 
admission was noted to be within normal limits.  There was 
extreme tenderness to palpation in the left sacroiliac 
region.  The veteran complained of pain radiating down the 
back of both legs and there was a questionable positive 
straight leg-raising test.  Neurologic examination was 
negative.

While hospitalized the veteran was provided bed rest, muscle 
relaxants and physical therapy.  He improved and was 
discharged.  Acute lumbosacral muscle strain was the 
diagnosis at discharge.  On the veteran's July 1966 medical 
examination for service separation, clinical evaluation of 
the veteran found no pertinent abnormalities.  It was noted 
as clinical history on this examination that the veteran had 
several episodes of localized acute back strain in service, 
which responded rapidly to medical treatment and was not 
medically significant.

On the veteran's initial post service VA examination in 
November 1972, he complained of pain in the back, left 
shoulder, neck, left knee and right foot.  He noted that in 
1966 he pulled the lower part of his back while working and 
has had trouble with this off and on since that time.  He 
added that he got along reasonably well unless he had to do 
some heavy lifting or ride for long hours.  On physical 
examination the veteran was noted to bend forward readily 
touching his feet with his hands and to straighten up quite 
adequately.  Side-to-side motion and back bending was normal.  
An X-ray of his lumbosacral spine was interpreted to reveal a 
normal curvature.  The vertebral bodies were within normal 
limits and there was no significant amount of osteoarthritic 
changes.  Lumbosacral strain was the pertinent diagnosis.  

Service connection for lumbosacral strain was established by 
an RO rating decision dated in December 1972.  This disorder 
was rated as noncompensably disabling.

Private treatment records dated between November 1984 and 
August 1988 show that the veteran's physician saw him in 
April 1987 with complaints of multiple joint pains.  The 
diagnostic impression was questionable myositis.  The veteran 
was referred for rheumatology consultation in May 1987.  It 
was noted by his examining physician, that the veteran has 
had polyarthralgias for several months and that he had stated 
that his pains began in his left elbow and shoulder and had 
become quite severe.  It was also noted that the veteran 
noticed some pain and swelling in his left knee and also 
experienced minimal low back pain.  It was noted that his 
past medical history revealed an interesting 4 to 5-week 
episode of high fever in 1981 for which he was hospitalized 
and worked up although no diagnosis apparently was made.  
Physical examination was essentially normal and 
musculoskeletal pain was the diagnostic impression.  It was 
stated that the veteran's complaints were somewhat suggestive 
of polyarthritis and that the veteran's symptoms have been 
short lived and he would not make a definitive diagnosis 
until more physical evidence was available.  The physician 
stated that the veteran has complained of pain in his joints 
but there is really no swelling and that the veteran should 
be treated conservatively possibly with nonsteroidal anti-
inflammatory medication until symptoms recur.

When examined by VA in April 1993 the veteran reported that 
his low back pain had become worse but had not resulted in 
any lost time from his work.  On physical examination the 
veteran was noted to have a fair range of motion in the low 
back without spasm.  Normal low back examination was 
diagnosed.

VA reexamined the veteran in June 1993.  On this examination 
the veteran said that since service he had done well with 
respect to his low back pain until the 1970's when he again 
developed episodes of intermittent low back pain.  He 
reported that he had no further back injury and has had no 
back surgery.  He said that initially he would go a year or 
more between attacks of back complaints but that in recent 
years the intervals between acute back pains had been getting 
much shorter.  On physical examination lateral bending of the 
lumbosacral spine was about 25 percent of normal in both 
directions.  The veteran did not appear to have any back 
spasm or abnormal muscle tightness.  On forward bending, he 
could bend forward to reach within one foot of the floor with 
his outstretched hands; but the examiner noted that he bent 
mostly through his hip joints and his upper lumbar segments.  
The lower portion of his lumbar spine stayed relatively 
straight and on full forward bending there was not a real 
reversal of the lower lumbar curve.  Straight leg raising was 
to 90 degrees and resulted in low back discomfort or evidence 
of sciatic pains.  Deep tendon reflexes in the lower 
extremities were equal and active both at the knees and 
ankle.  History of musculoligamentous sprain, lumbosacral 
spine was the diagnosis.  The examiner noted that by history 
the veteran had a moderate impairment of back function.

The disability evaluation for the veteran's lumbosacral 
strain was increased by an RO rating decision dated in July 
1993 from noncompensable to 20 percent.

In November 1994 the veteran was evaluated by a private 
physician for pain across his chest, sides and back.  The 
veteran described the pain as sharp, intense pain that lasts 
a few minutes then resolves.  Following a physical 
examination probable costochondritis was diagnosed.  When 
seen in late November 1994 it was noted that the veteran had 
been having difficulty with chest pain and generalized 
musculoskeletal pain.  He gave a history of having difficulty 
with musculoskeletal pain dating back for probably 8 to 10 
years.  It was also reported that the pain was intermittent 
at that time and he was easily able to work with this.  It 
was noted that over the last two years he has had increasing 
difficulty with musculoskeletal pain as well as difficulty 
with pain over the chest wall.  Following a physical 
examination the diagnostic assessment, based on physical 
examination and laboratory data, was that the veteran 
probably had myofascial syndrome.

A private physician examined the veteran in December 1994.  
It was noted that the veteran had had joint pain for a number 
of years but that it had become increasingly severe for the 
last several months affecting the shoulders, knees, hands, 
neck and jaw, thoracic spine, hips and feet.  On physical 
examination the veteran was characterized as well developed, 
and well nourished in no acute distress and appearing his 
stated age.  On joint examination there was no active 
synovial proliferation.  There was tenderness in a typical 
fibrostic distribution somewhat asymmetric however.  
Neurological examination showed no lateralizing sides.  
Polyarthralgia/polyarthritis of several years' duration, 
worse for the past several months was the pertinent 
diagnosis.  The physician indicated that the veteran best 
fitted a category of fibromyalgia-like illness (has more 
generalized symptoms than myofascial pain syndrome).

In a statement received in February 1995 the veteran 
requested an increased evaluation for his service-connected 
low back disability and further noted that he had been 
diagnosed by a private physician in November 1994 as 
suffering from fibromyalgia.  In July 1995 the veteran 
submitted a reproduced copy of a booklet produced by the 
Arthritis Foundation on the symptoms and signs of 
fibromyalgia.  The booklet noted that fibromyalgia is a form 
of soft tissue or muscular rheumatism rather than arthritis 
of a joint.

In statements dated in February 1995, a private physician 
reported that the veteran was a patient in his clinic and 
that he had a diagnosis of fibromyalgia that had been 
confirmed by a rheumatology consultant.  He noted that the 
veteran was suffering from severe diffuse musculoskeletal 
pain and chronic fatigue.  He added that the veteran had 
difficulty with back discomfort with degenerative changes of 
his lumbar spine that are thought to be related to an injury 
that occurred while on active duty in the Air Force.  He 
furthermore stated that because of the veteran's fibromyalgia 
he was unable to continue with his employment.  He indicated 
that the etiology of the disorder was unknown.

In a letter dated in April 1995 the veteran's private 
physician indicated that the exact cause of fibromyalgia was 
unknown.  It appeared that emotional or physical trauma could 
trigger the syndrome as well as hormonal changes.  The 
physician indicated that the veteran's severe back pain which 
had become progressively worse "may have triggered" the 
fibromyalgia.  

In a second letter dated in April 1995 the private physician 
reported that the veteran had fibromyalgia.  He noted that 
this disorder seemed to be his major health problem at this 
time and that the veteran complained of diffuse muscular 
pain, weakness and chronic fatigue.  He furthermore stated 
because of the profound weakness the veteran is experiencing 
and because of his generalized muscular pain he has been 
unable to hold down a full-time job.  This letter was 
addressed to the State Rehabilitation Commission.

Private treatment records dated from 1994 to 1997 show that 
the veteran was treated for fibromyalgia.  In a letter dated 
in March 1997 a private physician noted that the veteran had 
a confirmed diagnosis of fibromyalgia and that his prognosis 
for any significant improvement was poor.

VA received the veteran's application for increased 
compensation based on individual unemployability in February 
1998.  On this application the veteran reported that due to 
disability he last worked full time in December 1994.  He 
reported that he had two years of college and was trained in 
the area of production.  He further noted prior employment 
between November 1989 and July 1995 as a computer specialist.

On VA examination in May 1998 the examiner noted that a 
review of the veteran's medical records show that he has had 
a history of fibromyalgia since 1994 and has not worked since 
1994.  It was noted that the condition was currently active 
and involved the veteran's wrist, hands, knees, back, 
pectoral folds, hips, and ankles.  Fibromyalgia was 
diagnosed.  The examiner noted with respect to an opinion 
regarding the relationship between fibromyalgia and back 
strain that with a normal neurological examination that I 
find today, that a fibromyalgic-type syndrome could be 
consistent with his perceived low back pain.

VA outpatient treatment records compiled between 1998 and 
2000 show evaluation and treatment provided to the veteran 
for multiple complaints to include complaints of back pain 
and fibromyalgia.  

In a decision dated in October 1996 the SSA awarded the 
veteran disability insurance benefits based on a finding that 
the veteran had fibromyalgia and depression, which were 
stated to be severe impairments within the meaning of SSA 
regulations.

On a VA examination in November 2002 the veteran's examiner 
noted that he had reviewed the veteran's claims file and 
obtained medical history from the veteran including history 
related to the veteran's evaluation and treatment for 
fibromyalgia.  He further noted that the veteran indicated 
that in 1994 he obtained SSA benefits and in that same year 
he had been diagnosed with fibromyalgia.  The veteran 
complained of pain in the neck, low back, knees, ankles, and 
shoulders and sometimes in the surrounding areas as well.  He 
also stated that he had chronic fatigue and that he has hurt 
all over since his back injury in service.  On physical 
examination of the veteran's low back it was noted that he 
could flex to 100 degrees, extend to 25 degrees and bend 
laterally 15 degrees to the right and 20 degrees to the left.  
Straight leg raising caused lower thoracic and bilateral 
lumbar paraspinal pain but no radicular pain.  Patrick's test 
was noted to cause some pain above the sacroiliac joint.  
Neurologically, motor strength and tone were intact in both 
upper and lower extremities.  Deep tendon reflexes were two 
plus and symmetrical except for one-plus right ankle jerk.  A 
lumbosacral spine X-ray was interpreted to show mild L4-5 
disc space narrowing.  There was facet arthropathy at several 
levels.  Fibromyalgia and mechanical low back pain with 
degenerative changes with no evidence of radiculopathy were 
diagnosed.

The examiner stated that he could find no evidence that the 
veteran's fibromyalgia had its onset or is otherwise related 
to the veteran's active military service.  He also stated 
that he could find no evidence that the fibromyalgia resulted 
from service-connected lumbosacral strain or that 
fibromyalgia has resulted in worsening the severity of the 
service-connected lumbosacral strain.  He added that he could 
find no evidence that the veteran had any muscle spasm and 
there is no additional functional loss attributable to the 
veteran's low back resulting from increased or decreased 
excursion, decreased strength, speed or endurance, absence of 
necessary structures, deformity, adhesion or a defective 
enervation, weak in movement, excess fatigability or 
incoordination.  He did observe that the veteran did have 
pain on use with prolonged standing or sitting.  He 
furthermore added that he did not believe that the veteran's 
service-connected back disability precluded the veteran from 
engaging in gainful employment.  He lastly indicated that the 
veteran's work restrictions would include avoidance of heavy 
lifting, repetitive bending, prolonged standing or sitting.

The veteran presented to a VA pain management clinic in 
December 2002 for follow-up of a lumbar epidural steroid 
injection performed in December 2002 for treatment of lumbar 
radiculitis.  On physical examination at this time the 
veteran was noted to use a cane for ambulatory assistance.  
His spine had a normal curvature with tenderness to palpation 
over the lumbosacral region.  Lumbar radiculitis, 
degenerative disc disease of the lumbar spine, lumbar facet 
arthropathy and fibromyalgia were the diagnostic assessments.  
The veteran was provided a repeat lumbar epidural steroid 
injection.

VA outpatient treatment records compiled during 2003 and 2004 
show that the veteran continued to receive epidural steroid 
injections from the VA Pain Clinic for lumbar radiculitis.

A VA physician reviewed the veteran's claims file in May 
2004.  The reviewing physician opined that it is less likely 
than not that the fibromyalgia is aggravated by the service-
connected low back disorder.  He added, as rationale for this 
opinion, that there is no evidence to support that the low 
back pain would result in generalized muscular pain.

Additional treatment records include a VA report dated in 
April 2005.  At that time, the veteran reported lower back 
and leg pain, and it was noted that he had been diagnosed 
with fibromyalgia.  He refused rheumatology referral.  When 
spoke to by phone in October 2005, the veteran noted various 
joint and muscle complaints due to fibromyalgia with profuse 
sweating.  It was again suggested that he see a 
rheumatologist, but he declined.  In November 2005, his 
complaints continued but neurological and musculoskeletal 
examinations revealed no gross deficits.  

The record reflects that an attempt by the RO in late 2006 to 
obtain additional records from a VA facility in Texas were 
unsuccessful.  

In January 2007, the veteran reported continued complaints of 
chronic fatigue and aches from fibromyalgia.  When examined 
orthopedically by VA in February 2007, it was noted that the 
claims file was reviewed.  The veteran reported that he 
experienced current daily low back pain with radiation to 
both legs.  This affected his ability to walk.  His gait was 
markedly limited without a cane.  He said that he had 24 
incapacitating episodes in the past year.  He received 
injection therapy but no physical therapy.  He was not 
currently being treated for pain as he was intolerant to many 
medications.  He suffered flare-ups 3 to 4 times per week 
lasting hours to days.  He could sit only 30 minutes.  The 
examiner noted that the veteran appeared to be in pain even 
at rest, and he had to log roll to get off and on the 
examination table.  Physical examination revealed 45 degrees 
of flexion with pain, but with no additional limitation 
following repetitive use.  There was mid lumbar tenderness 
with some straight leg raising permitted.  Neurological 
examination showed motor strength and sensory function that 
appeared normal.  The diagnoses were degenerative joint 
disease and disk disease of the lumbosacral spine.  The 
examiner opined that the veteran was employable only for 
sedentary work which would allow frequent changes position.  

VA neurological examination was conducted approximately one 
week later.  The claims file was reviewed by the examiner.  
The examiner stated that the veteran had undergone neurologic 
evaluations with no abnormal findings and X-rays that 
revealed only minimal spondylosis and mild facet arthropathy.  
He complained of severe back pain with occasional radiation 
into either leg.  He denied any loss of sensation.  
Neuromuscular exam revealed no muscle atrophy and normal 
muscle strength.  It was noted that the veteran walked with a 
cane and had difficulty rising from a seated position without 
assistance.  Tendon reflexes were symmetrical and no 
pathologic reflexes were noted.  The examiner concluded that 
he had no primary neurological dysfunction.  He opined that 
the veteran had mild osteoarthritis with significant lumbar 
pain with no neurologic basis.  The examiner further opined 
that the previously diagnosed fibromyalgia was likely the 
best explanation for his complaints.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis - Fibromyalgia

The veteran's service medical records show that he was seen 
for pain in his back and side with myositis being diagnosed 
in September 1962.  However, these records show no findings 
and/or diagnosis of fibromyalgia.  Furthermore the first 
diagnosis of fibromyalgia was in the mid 1990s, many years 
after service.  Additionally, in November 2002, a VA 
physician found no evidence that fibromyalgia had its onset 
in service.  Competent medical evidence to the contrary has 
not been presented.

It is contended by the veteran, on an alternative basis, that 
his current fibromyalgia is causally related to his service-
connected lumbosacral strain.  In this regard, his private 
physician on Apri1 1995 stated that the veteran's severe back 
pain that had been progressively worse may have triggered his 
fibromyalgia.  In view of the language used, (e.g., "may 
have" and "triggered"), the Board finds that the opinion is 
speculative in nature as to both service incurrence and 
aggravation.  Additionally VA examiners in November 2002 and 
May 2004, who reviewed the claims folder, found no 
relationship between the service-connected low back disorder 
and the fibromyalgia.  The Board finds that the VA examiner's 
opinions are more probative.  They reflect that review of the 
entire claims file was accomplished.  In this regard, it is 
noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
greater evidentiary weight to the VA examiners who reviewed 
the record.  Moreover, the VA physician in 2002 also examined 
the veteran prior to providing an opinion.  

As such, the Board finds that the preponderance of the 
evidence is against the claim that the service connected low 
back disorder caused or aggravates the fibromyalgia.

Accordingly, it is the judgment of the Board that the service 
connection for fibromyalgia on direct or secondary bases is 
not warranted.  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  38 
C.F.R. § 3.102 (2006).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2006).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.2, 4.6 (2006).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2005), 
effective September 23, 2002. See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DC 
5235 to 5243 (2006)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record shows 
that the veteran's claim has been evaluated pursuant to both 
the old and new regulations.  Accordingly, there is no 
prejudice to the veteran in our proceeding under Bernard v. 
Brown, 4 Vet. App. at 393-94.

Analysis - Lumbosacral Strain with DDD

The veteran's service-connected low back disability has been 
evaluated as 20 percent disabling for many years.  

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.

Under DC 5292, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate, and a 10 percent rating when slight.  38 
C.F.R. § 4.71a, DC 5292 (2002), effective prior to September 
26, 2003.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295, 
effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293, 
effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it is severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343).  Under the revised criteria, lumbosacral 
strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  There is no medical evidence of record to 
reflect that the veteran had forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under the regulations currently in effect.  
Ankylosis, whether favorable or unfavorable, involves 
fixation of the spine.  Id. at 51,457, Note (5).  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, DC 5289 (2006).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record 
reflects that while the veteran recently reported 24 episodes 
of incapacitating episodes in the past year, his treatment 
records have not demonstrated that he was prescribed bed rest 
by his examiners due to his back condition.  Moreover, the 
neurologist who recently examined the veteran opined that the 
veteran's primary complaints at the current time were most 
likely the result of his fibromyalgia, a nonservice-connected 
condition.  

Upon review of the probative medical evidence of record, the 
Board has determined that a rating in excess of the currently 
assigned 20 percent evaluation is not warranted for 
lumbosacral strain with DDD.  

As summarized in the factual background above, the veteran's 
gait has been markedly limited.  However, he has never 
exhibited the degree of limitation that would provide for a 
rating in excess of the currently assigned 20 percent rating.  
See, for example, the November 2002 exam report when he could 
forward flex to 100 degrees of flexion, or to the 2007 report 
where he had 45 degrees of forward flexion.  Also, at the 
2007 report, he had 10 degrees of extension, and bilateral 
lateral flexion and bilateral rotation were to 5 degrees.  
Thus, his combined limitation of motion was not in excess of 
120 degrees, with consideration of pain as a mitigating 
factor, and does not warrant a rating in excess of 20 
percent.  DeLuca.  Moreover, as noted above, his primary 
complaints at the current time are related to his 
fibromyalgia and not his service-connected low back disorder.  

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Clearly, the veteran is entitled 
to a 40 percent or higher rating under the new criteria 
(because ankylosis, or forward flexion limited to 30 degrees 
or less is never shown to have been manifested).  He meets 
the criteria for a 20 percent rating as his forward flexion 
is limited to 45 degrees.  This is assuming that his 
limitation is the result of his service-connected low back 
disorder and not his nonservice-connected fibromyalgia.  
Thus, rating the veteran's low back disorder under new DC 
5237 and the new "General Rating Formula for Diseases and 
Injuries of the Spine" does not result in a rating in excess 
of 20 percent.  

Turning to other appropriate regulations, it is noted that 
pursuant to the regulations in effect prior to September 26, 
2003, a 20 percent rating was available for moderate 
limitation of lumbar motion under DC 5292, and a 40 percent 
rating was also available for severe limitation of lumbar 
motion under DC 5292 (2002).  Lumbosacral strain was 
evaluated as 20 percent disabling when there was a disability 
picture consistent with: muscle spasm on extreme forward 
bending, a loss of lateral spine motion, unilateral, in the 
standing position.  Lumbosacral strain that was severe was 
assigned a 40 percent rating.  Severe strain contemplated 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo- 
arthritic changes, or a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Again, the preponderance of the evidence still is against a 
rating higher than 20 percent for the low back disability.  
This is because severe limitation of motion due to the 
service-connected low back strain with DDD is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at DC 5295 as representative of a severe 
lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
orthopedic findings of the low back disorder are contemplated 
in the currently assigned 20 percent rating.  There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45;  
DeLuca, supra.  

Nor is a higher rating warranted under DC 5293, for 
intervertebral disc syndrome.  As set forth above, the 
evidence on file does not reflect disability or functional 
impairment to the extent to warrant a rating in excess of 20 
percent under the old or current rating criteria for 
intervertebral disc syndrome.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate DCs that 
together provide for the manifestations of the disability, 
including pain, loss of motion, and neurological findings, 
although such a rating or ratings would be instead of, rather 
than in addition to, a disability rating under DC 5292.

For rating the neurological manifestations of the back 
disability, DC 8520 (sciatic nerve dysfunction) is for 
consideration.  However, as summarized above, there is no 
neurological basis for the veteran's complaints.  See the 
2007 examination report.  Thus, DC 8520 that evaluates 
incomplete paralysis of the sciatic nerve, is not for 
application. 38 C.F.R. § 4.124a, DC 8520 (2006).

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the orthopedic 
findings associated with the veteran's low back disability 
warrants a rating in excess of 20 percent.  The Board does 
not find that the evidence is so evenly balanced that there 
should be doubt as to any material issue regarding the matter 
of a rating in excess of 20 percent for the service- 
connected lumbosacral strain with DDD.  The preponderance of 
the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected lumbosacral strain with DDD has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).

Analysis

In this case, the veteran has more than a high school 
education.  He last worked in the late 1990s as a computer 
specialist.  

Here, the veteran has only one compensable service-connected 
disability and that is the 20 percent lumbosacral strain with 
DDD discussed above.  Manifestations of this disorder are 
significant, although the evidence current shows that his 
primary disability is nonservice-connected fibromyalgia.  At 
any rate, he does not meet the minimum schedular criteria for 
a TDIU.  It is the established policy of VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service- connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board concludes the veteran is not unemployable due to 
his service-connected disability.  There is no evidence of 
record that the veteran's lumbar strain with DDD has 
restricted his activities to the point where is gainfully 
unemployable.  In fact, it was recently opined by a VA 
orthopedic examiner that the veteran was employable in a 
sedentary situation.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Thus, the Board is unable to identify a reasonable basis for 
granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis 
for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain, 
is denied.  

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with DDD, is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


